Citation Nr: 0111863	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-18 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for impotence.

2.  Entitlement to an effective date earlier than January 10, 
1997, for the grant of service connection for impotence, to 
include the issue of whether there was clear and unmistakable 
error in an April 1981 rating decision.

3.  Entitlement to an effective date earlier than January 10, 
1997, for the grant of special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(k) for loss of use of a creative organ, 
to include the issue of whether there was clear and 
unmistakable error in an April 1981 rating decision.

4.  Whether a separate rating should have been assigned for 
peripheral neuropathy, to include whether there was clear and 
unmistakable error (CUE) in a 1981 rating decision in not 
granting service connection for this condition.

5.  Entitlement to an effective date earlier than January 10, 
1997, for the grant of service connection for post traumatic 
stress disorder (PTSD).

6.  Whether November 1976 and April 1981 rating decisions 
were clearly and unmistakably erroneous in not granting a 
total disability rating based on or for service-connected 
disabilities.

7.  Entitlement to service connection for Charcot's disease.

8.  Entitlement to an initial disability rating higher than 
10 percent for post traumatic stress disorder (PTSD).

9.  Entitlement to an initial disability rating higher than 
10 percent for neurogenic bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969 and from July 1970 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 2000, a hearing was held before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).

A March 1998 rating decision, in pertinent part, granted 
service connection for impotence effective from January 10, 
1997, with assignment of a zero percent disability rating.  A 
June 1998 rating decision, in pertinent part, granted special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(k) for 
loss of use of a creative organ effective from January 10, 
1997.  In a statement received September 14, 1998, the 
veteran claimed earlier effective dates for the grants of 
service connection for impotence and special monthly 
compensation for loss of use of a creative organ.  In 
statements and telephone conversations in October 1998, the 
veteran disagreed with the zero percent evaluation assigned 
for impotence.  He was provided a statement of the case on 
these three issues in October 1998, and he perfected his 
appeal in November 1998.  These issues were appealed to the 
Board under Docket # 98-18 110A.

In December 1998, the veteran's representative claimed that 
earlier effective dates were warranted for the grants of 
service connection for impotence and special monthly 
compensation for loss of use of a creative organ, based on 
allegations that an April 1981 rating decision contained 
clear and unmistakable error (CUE).  The claim for CUE is 
related to the claim for an earlier effective date, and both 
issues are, therefore, before the Board.  See Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably 
raised claim for CUE with the requisite specificity because 
he argued for an earlier effective date asserting that 
evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions) 
(citing Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim 
for an earlier effective date was claim of CUE in final RO 
decision disallowing claim)); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) (to be awarded earlier effective date, 
veteran must show CUE in RO decision disallowing higher 
rating).  Accordingly, the issues on appeal have been 
rephrased as shown above.  However, the RO has not yet 
adjudicated the CUE issue, and this must be done before the 
Board can adjudicate the claims for earlier effective dates.  

In 1994 and 1997, the Board remanded a claim of entitlement 
to an increased rate of special monthly compensation based on 
loss of use of the upper extremities, to include the issue of 
entitlement to service connection for loss of use of the 
upper extremities.  This issue was appealed to the Board 
under Docket # 93-12 450.  In a statement received March 27, 
2000, the veteran stated, "In regards to the issue of loss 
of use of upper extremities I want to let this issue rest at 
this time ...."  At the Travel Board hearing conducted in May 
2000, the veteran responded affirmatively to the question of 
whether the issue of special monthly compensation for loss of 
use of the upper extremities, to include the issue of 
entitlement to service connection for loss of use of the 
upper extremities, was "no longer on appeal."  An appeal 
may be withdrawn in writing at any time before the Board 
renders a decision.  See 38 C.F.R. § 20.204 (2000).  Once the 
veteran withdrew this issue from his appeal, there remained 
no allegations of errors of fact or law for appellate 
consideration, and this issue is, therefore, not presently 
before the Board.  For this reason, this decision is being 
issued under the docket number assigned to the new claims 
that the veteran appealed in 1998.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

With respect to Issues #4-7, as shown above, the Board finds 
that the veteran has filed a notice of disagreement with the 
RO's failure to consider these issues, thereby initiating, 
but not perfecting, an appeal.  Therefore, the issues on 
appeal have been recharacterized as shown above.  

With respect to Issues #8-9, as shown above, the Board finds 
that the veteran has filed a notice of disagreement with the 
RO's denial of these issues, again thereby initiating, but 
not perfecting, an appeal.  Therefore, the issues on appeal 
have been recharacterized as shown above.  
The veteran also has raised other claims of:  (1) service 
connection for a respiratory disorder and sleep apnea, see 
statement received November 19, 1996; (2) entitlement to a 
temporary total rating pursuant to 38 C.F.R. § 4.29 for time 
periods subsequent to surgeries (penile implants) for 
treatment of impotence, see VA Form 9 dated November 16, 1998 
("I am also asking for the money for the months that I was 
entitled to one hundred percent for [impotence]."); (3) 
increased ratings for service-connected callus formations on 
both feet, see statement received March 10, 1999; (4) service 
connection for a cardiovascular disorder, see statement 
received March 10, 1999; and (5) entitlement to an effective 
date earlier than July 18, 1995, for the grant of service 
connection for bilateral carpal tunnel syndrome, see VA Form 
9 received August 6, 1999 ("In regards to carpal tunnel 
syndrome, you grant me ten percent effective 7-18-95, but I 
had carpal tunnel syndrome prior to this ....")  These issues 
have not been adjudicated by the RO, and they are not 
inextricably intertwined with the other issues before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, these issues 
are referred to the RO for appropriate action. 

Also, in a statement received October 13, 1998, the veteran 
stated that he disagreed "with all of the issues and 
ratings."  If an adverse determination is made on several 
issues, the claimant must identify which issues are the 
subject of the notice of disagreement.  38 C.F.R. § 20.201.  
The issues that the veteran has specifically identified in 
various statements are being addressed in the REMAND herein.  
To the extent that his October 1998 statement can be 
interpreted as a timely notice of disagreement with any other 
issue(s), the RO should ask him to clarify his statement.  

Several of the veteran's statements over the last few years 
have referred to "neglect" in VA treatment, without 
specifying any condition or claim.  If the veteran would like 
to file a claim for compensation for any condition under the 
provisions of 38 U.S.C.A. § 1151 based on an allegation that 
a disability was caused or aggravated by VA hospital or 
medical care, or surgical treatment, he is hereby advised 
that he should file such a claim with the RO which identifies 
the condition or claim for which compensation is being 
sought.  

The Board notes that at the May 2000 hearing, the veteran 
presented testimony on the issue of entitlement to service 
connection for peripheral neuropathy, and he has consistently 
listed this claim on VA Forms 9 as on appeal to the Board.  
However, a June 1998 rating decision, in pertinent part, 
granted service connection for peripheral neuropathy as part 
and parcel of the veteran's service-connected diabetes 
mellitus with mild mitral insufficiency and hypertension.  
Since the benefit sought (i.e., service connection for 
peripheral neuropathy) has been granted in full by the RO, 
there remains no controversy as to this issue, and the claim 
is not before the Board.  The veteran appears to be 
dissatisfied that service connection was not granted for 
peripheral neuropathy on the basis of exposure to Agent 
Orange.  Regardless of the etiology of a service-connected 
condition, however, service connection only can be granted 
once for a particular condition, and in this case service 
connection already has been granted for peripheral 
neuropathy.  

Nevertheless, a contention clearly has been made by the 
veteran that he is entitled to a separate rating for 
peripheral neuropathy, and that issue must be adjudicated by 
the RO.  The veteran also has argued that he wants 
compensation for peripheral neuropathy from the date of his 
separation from service.  The June 1998 rating decision 
reflects that peripheral neuropathy was made part of the 
service-connected diabetes.  If the claim for a separate 
rating is ultimately granted and the veteran is not satisfied 
with the effective date assigned for the separate rating, 
then that would be the proper time for him to raise such a 
claim.  In other words, the effective date of a separate 
rating for peripheral neuropathy cannot be considered until 
such a rating is, in fact, granted.  

Finally, the Board makes the following observation with 
respect to the veteran's contentions that the RO has 
adjudicated various claims over the years as a way to "deter 
him" or "delay" appellate disposition of his claims.  The 
veteran has submitted dozens of lengthy handwritten 
statements during the past decade, and, other than the few 
claims being remanded below, the RO has done a commendable 
job of thoroughly addressing all of his contentions and 
reviewing the multitudinous evidence contained in the five 
volumes of his claims file, to include providing him with 
numerous VA examinations in an effort to sustain his benefit 
claims.  There is no evidence that the RO has unnecessarily 
delayed the veteran's case, and it has only adjudicated those 
issues raised by him.  


REMAND

Additional due process is needed prior to further disposition 
of claims #2-9, as shown on the first page above.  As for 
claim #1, additional evidentiary development is needed.

A.  Higher rating for impotence

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1997, all pertinent evidence must be 
considered in determining the appropriate rating, including 
"staged ratings," for the veteran's impotence.  It is clear 
from the veteran's statements that all treatment records 
concerning this condition have not been obtained.  As 
reported by the veteran during the May 2000 Travel Board 
hearing, he first started receiving treatment, including 
several surgeries, for impotency at the VA Medical Center in 
Birmingham, Alabama, in 1979.  Although some of these records 
have been obtained, many of the medical and surgical 
treatment records have not been obtained and associated with 
the veteran's claims file.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and must be considered in deciding a veteran's 
claim for VA benefits.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-98 (Nov. 
9, 2000) (to be codified at 38 U.S.C. § 5103A(c)(2)).  
Therefore, on remand, the RO must ensure that all VA records 
for treatment provided to the veteran from 1979 to the 
present for service-connected impotency have been obtained.  

The veteran also argues that he has a penile deformity, 
warranting a compensable rating under Diagnostic Code 7522, 
and that this condition developed following penile implant 
surgery performed in 1979 by VA.  Although service connection 
for impotency was granted in the March 1998 rating decision, 
a review of the record does not reveal that the veteran has 
been provided a VA compensation and pension examination for 
purposes of evaluating the severity of this condition, to 
include whether there is a deformity of the penis.  
Accordingly, on remand, the veteran should be scheduled for 
an examination.  See, e.g., Snuffer v. Gober, 10 Vet.App. 400 
(1997) (contemporaneous examination required for purposes of 
deciding an increased rating claim); Caffrey v. Brown, 6 
Vet.App. 377 (1994).  

B.  Entitlement to earlier effective dates for the grant of
service connection for impotence and the grant of special
monthly compensation for loss of use of a creative organ

A March 1998 rating decision, in pertinent part, granted 
service connection for impotence effective from January 10, 
1997, with assignment of a zero percent disability rating.  A 
June 1998 rating decision, in pertinent part, granted special 
monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k) 
for loss of use of a creative organ effective from 
January 10, 1997.  As discussed above, the veteran has 
disagreed with the assigned effective dates.  The veteran's 
representative also has argued that earlier effective dates 
are warranted on the basis that an April 1981 rating decision 
contains clear and unmistakable error (CUE), because that 
rating decision in actuality granted service connection for 
impotence as being a complication related to service 
connected diabetes mellitus, but did not effectuate that 
grant or otherwise address entitlement to SMC.  

No action has been taken by the RO with respect to the newly 
raised CUE claim, and therefore this claim is not presently 
before the Board on appeal for decision.  However, the Board 
finds that the earlier effective date and CUE claims are 
inextricably intertwined with one another and, therefore, 
must be decided together.  The CUE issue, if resolved 
favorably, could have a significant effect on the earlier 
effective date issues on appeal involving the grants of 
service connection for impotence and for SMC.  See Parker v. 
Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only if 
the RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto); cf. Smith v. Gober, No. 99-7044 (Fed. Cir. Jan. 18, 
2001) (finding that the facts underlying CUE and reopening 
claims are sufficiently intertwined that they should be 
decided together), petition for rehearing granted in part sub 
nom. Smith v. Principi, No. 99-7044 (Fed. Cir. Mar. 21, 2001) 
(order).  See also 38 U.S.C.A. § 5109A(b) (West Supp. 2000) 
(a rating or other adjudicative decision that constitutes a 
reversal or revision of a prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision); 38 C.F.R. § 3.105(a) (2000).  
Therefore, the newly raised CUE issue must be adjudicated 
prior to appellate disposition of the veteran's earlier 
effective date claims on appeal.

C.  Whether a separate rating should have been assigned
for peripheral neuropathy, to include whether there was clear 
and
unmistakable error (CUE) in a 1981 rating decision

Since the early 1990s, the veteran has repeatedly filed 
claims for service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange during service.  
An October 1994 rating decision denied service connection for 
polyneuropathy as due to Agent Orange exposure.  In several 
letters, the RO informed him that he was already rated for 
peripheral neuropathy as part of his service-connected 
diabetes mellitus.  However, in a June 1998 rating decision, 
the RO formally granted service connection for peripheral 
neuropathy as part and parcel of the service-connected 
diabetes mellitus with mild mitral insufficiency and 
hypertension. 

Previous to this action at a personal hearing held in May 
1992, the veteran asked that he be assigned a separate rating 
for peripheral neuropathy, rather than have it be part of the 
evaluation for his diabetes.  In a statement dated May 13, 
1992, the veteran alleged that there was clear and 
unmistakable error (CUE) in prior rating decisions that had 
failed to assign a separate rating for his peripheral 
neuropathy.  Thereafter, in a statement received in July 
1998, the veteran argued that the rating for neuropathy 
should "go back to 1976" and "not be included and combined 
with my diabetes."  In a VA Form 9 received August 6, 1999, 
the veteran requested "back compensation" for neuropathy.  
In a VA Form 9 received March 27, 2000, the veteran again 
argued that he was entitled to an earlier effective date for 
the grant of service connection for peripheral neuropathy.

The RO has not adjudicated whether the veteran should be 
assigned a separate rating for peripheral neuropathy, to 
include whether there was clear and unmistakable error (CUE) 
in a 1981 rating decision that failed to do so.  The Board 
construes the veteran's 1998, 1999, and 2000 statements to be 
a notice of disagreement with the failure of the RO to 
consider and adjudicate these issues.  See Gallegos v. Gober, 
14 Vet.App. 50 (2000) (elements of NOD); Isenbart v. Brown, 
7 Vet.App. 537 (1995) (NOD can attach to an RO's failure to 
adjudicate a claim which was properly before it so long as 
the NOD can be fairly read as encompassing the RO's failure 
to adjudicate that particular claim); see also Garlejo v. 
Brown, 10 Vet. App. 229 (1997).  

Consequently, because the veteran has submitted an NOD with 
respect to the RO's failure to adjudicate his claim of 
entitlement to a separate rating for peripheral neuropathy, 
to include whether there was CUE in a 1981 rating decision in 
not granting service connection for this condition, and the 
RO has not yet provided the veteran with a statement of the 
case (SOC) in response to his filing of the NOD, these issues 
must be remanded to the RO for correction of this procedural 
defect.  See Manlincon v. West, 12 Vet.App. 238, 240-41 
(1999) (when an NOD is filed by the appellant with respect to 
a denial of benefits, but the RO has not yet issued a SOC, 
the Board is required to remand, rather than refer, the issue 
to the RO for the issuance of the SOC); 38 C.F.R. § 19.9(a) 
(2000); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet.App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); Archbold, 
9 Vet.App. at 130.

D.  Entitlement to an earlier effective date for the
grant of service connection for PTSD

In a March 1998 rating decision, the RO granted service 
connection for PTSD effective from January 10, 1997.  In a 
statement received September 4, 1998, the veteran stated that 
his "original claim for this was back in the eighties ...."  
He also stated in a VA Form 9 received August 6, 1999, that 
he wanted "back compensation" for PTSD.  The RO has not 
adjudicated the issue of whether the veteran is entitled to 
an effective date earlier than January 10, 1997, for the 
grant of service connection for PTSD.  The Board construes 
the veteran's September 1998 and August 1999 statements to be 
a notice of disagreement with the failure of the RO to 
consider and adjudicate this issue.  Accordingly, for the 
reasons discussed above, because the RO has not yet provided 
the veteran with a statement of the case (SOC) in response to 
his filing of the NOD, this issue must be remanded to the RO 
for correction of this procedural defect.  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.

E.  Whether November 1976 and April 1981 rating decisions 
were 
clearly and unmistakably erroneous in not granting a total 
disability rating based on or for service-connected 
disabilities

In a statement received December 26, 1991, the veteran stated 
that he should have been initially rated at 100 percent, 
rather than 30 percent.  In a statement dated February 5, 
1993, the veteran requested that he be assigned a 100 percent 
disability rating effective from his date of separation from 
service.  In a statement received March 23, 1993, he stated 
that an "issue" was whether he should have been rated as 
100 percent disabled from date of discharge from service.  In 
a statement received November 20, 1996, the veteran stated 
that he should have been rated 100 percent disabled when he 
retired from service, rather than the 30 percent rating that 
was assigned.  In a statement received August 4, 1998, the 
veteran discussed the fact that he was originally granted a 
30 percent disability rating for his service-connected 
conditions, but he was not rated 100 percent from the date of 
his separation from service. 

The RO has not adjudicated the issue of whether there is CUE 
in November 1976 and April 1981 rating decisions which did 
not grant a total disability rating based on or for the 
veteran's service-connected disabilities.  The Board 
liberally construes together in the veteran's favor his 
several statements discussed above as constituting a notice 
of disagreement with the failure of the RO to consider and 
adjudicate this issue.  Accordingly, for the reasons 
discussed above, because the RO has not yet provided the 
veteran with a statement of the case (SOC) in response to his 
filing of the NOD, this issue must be remanded to the RO for 
correction of this procedural defect.  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.

F.  Entitlement to service connection for Charcot's disease

In November 1996, the veteran filed a claim for service 
connection for Charcot's disease.  He again asked the RO to 
consider this claim in the VA Form 9 received in March 1998 
and in a statement received in March 1999.  However, the RO 
has not adjudicated this claim.  The Board construes the 
veteran's 1998 and 1999 statements to be a notice of 
disagreement with the failure of the RO to consider and 
adjudicate this issue.  Accordingly, for the reasons 
discussed above, because the RO has not yet provided the 
veteran with a statement of the case (SOC) in response to his 
filing of the NOD, this issue must be remanded to the RO for 
correction of this procedural defect.  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.

The Board notes that in a December 1999 letter, the RO 
informed the veteran that even if service connection were to 
be granted for Charcot's disease, he could not receive a 
separate evaluation for this condition.  Regardless of the 
validity of this statement, this claim must still be 
addressed by the RO and the appeal processed.  

G.  Entitlement to an initial disability rating
higher than 10 percent for PTSD

In a March 1998 rating decision, the RO granted service 
connection for PTSD, with assignment of a 10 percent 
disability rating.  In a statement received September 4, 
1998, the veteran commented that although he was rated at 10 
percent, his PTSD claim was "never resolved" and he felt 
that a 10 percent rating was not sufficient for an individual 
that had served as a combat medic.  Although not specific, 
these statements are sufficient to constitute a notice of 
disagreement (NOD) with the assigned rating.  See Buckley v. 
West, 12 Vet.App. 76 (1998) (Reading together the recent 
decisions of the U.S. Court of Appeals for the Federal 
Circuit in Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998), 
and Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998), the 
Veterans Claims Court holds that a "vague" or general NOD 
may be interpreted as applying to all claims or arguments, 
whereas a specific NOD limits the review on appeal to only 
those claims or arguments so identified).  Accordingly, for 
the reasons discussed above, because the RO has not yet 
provided the veteran with a statement of the case (SOC) in 
response to his filing of the NOD, this issue must be 
remanded to the RO for correction of this procedural defect.  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.

H.  Entitlement to an initial disability rating higher
than 10 percent for neurogenic bladder

In a June 1998 rating decision, the RO granted service 
connection for neurogenic bladder, with assignment of a 10 
percent disability rating.  In a statement received in July 
1998, the veteran indicated, "On the issue of a neurogenic 
bladder's rating [sic] of ten-percent is not enough[.]"  
This statement was clearly a notice of disagreement with the 
initial disability rating assigned for this condition.  
Accordingly, for the reasons discussed above, because the RO 
has not yet provided the veteran with a statement of the case 
(SOC) in response to his filing of the NOD, this issue must 
be remanded to the RO for correction of this procedural 
defect.  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file all of the veteran's surgical and 
treatment records from the Birmingham VA 
Medical Center for all treatment provided 
for impotency (including penile implants) 
from 1979 to the present.  

2.  Contact the veteran and request that 
he provide a list of all private and VA 
medical treatment that he has received 
for impotency since his separation from 
service.  Any necessary releases for the 
obtainment of records should be obtained 
from the veteran so that the RO can then 
make a request for any treatment records 
that have not already been obtained.  

3.  Schedule the veteran for a VA 
examination to evaluate his service-
connected impotency.  The examiner should 
be provided an opportunity to review the 
claims folder (or copies of pertinent 
medical records contained therein), and 
it should be indicated in the examination 
report that either the claims folder or 
pertinent medical records were reviewed.  
All tests or studies deemed necessary by 
the examiner should be conducted.  As 
part of the examination report, the 
examiner should specifically address 
whether there is deformity of the penis.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  If the examination report is 
inadequate or does not include an 
adequate response to the question of 
deformity, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.

6.  Thereafter, readjudicate the 
veteran's claim for an increased initial 
disability rating for impotence, with 
consideration of the entire record and 
all applicable laws and regulations.  In 
readjudicating this claim, the RO should 
determine whether the facts show that he 
is entitled to a higher disability rating 
for this condition at any period of time 
since his original claim, i.e., whether 
"staged ratings" are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (when an appeal is from the 
initial rating assigned to a disability 
upon awarding service connection, 
consistent with the facts found, the 
rating may be higher or lower for 
segments of the time under review on 
appeal, i.e., the rating may be 
"staged").

7.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claims for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  Allow 
an appropriate period of time for 
response.

8.  Readjudicate the veteran's claims for 
an effective date earlier than 
January 10, 1997, for the grant of 
service connection for impotence and for 
the grant of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(k) for 
loss of use of a creative organ.  Also 
adjudicate the inextricably intertwined 
claim alleging clear and unmistakable 
error (CUE) in an April 1981 rating 
decision.  See written arguments 
submitted by veteran's representative 
dated December 17, 1998, and contentions 
presented during the May 2000 Travel 
Board hearing.  

If the benefits sought on appeal remain 
denied, provide the veteran and his 
representative a supplemental statement 
of the case (SSOC), which includes the 
laws and regulations pertinent to clear 
and unmistakable error.  It should be 
noted in the SSOC that any appeal of the 
CUE claim will need to be initiated by 
the filing of a new Notice of 
Disagreement in the event this claim is 
denied.  Allow an appropriate period of 
time for response.  Thereafter, subject 
to current appellate procedures, these 
claims should be returned to the Board 
for further appellate consideration, if 
appropriate.  

9.  Provide the veteran and his 
representative a statement of the case as 
to the issues of (a) whether a separate 
rating should have been assigned for 
peripheral neuropathy, to include whether 
there was clear and unmistakable error 
(CUE) in a 1981 rating decision in not 
granting service connection for this 
condition; (b) entitlement to an 
effective date earlier than January 10, 
1997, for the grant of service connection 
for PTSD; (c) whether November 1976 and 
April 1981 rating decisions were clearly 
and unmistakably erroneous in not 
granting a total disability rating based 
on or for service-connected disabilities; 
(d) entitlement to service connection for 
Charcot's disease; (e) entitlement to an 
initial disability rating higher than 10 
percent for PTSD; and (f) entitlement to 
an initial disability rating higher than 
10 percent for neurogenic bladder.  See 
Manlincon v. West, 12 Vet.App. 238, 240-
41 (1999) (when an NOD is filed by the 
appellant with respect to a denial of 
benefits, but the RO has not yet issued a 
SOC, the Board is required to remand, 
rather than refer, the issue to the RO 
for the issuance of the SOC); 38 C.F.R. 
§ 19.9(a) (2000).

The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  These issues should be 
returned to the Board for further 
appellate processing only if the veteran 
perfects the appeal of these issues by 
the filing of a timely substantive appeal 
following the RO's providing of the SOC 
to him.

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional evidence 
and to fulfill due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

